AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is effective as
of October 14, 2015 by and between Bovie Medical Corporation, a Delaware
corporation (the “Company”) and Robert L. Gershon (the “Executive”).  Each of
the Company and the Executive shall be referred to collectively as the “Parties”
and individually as a “Party.”
 
W I T N E S S E T H:
 
WHEREAS, the Company and Executive entered into an employment agreement
effective December 13, 2013 (the “Employment Agreement”) pursuant to which the
Executive was employed by the Company upon the terms and conditions contained
therein; and
 
WHEREAS, the parties desire to amend certain provisions of the Employment
Agreement as set forth below.
 
NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties agree with the others as follows:
 
1.           Unless otherwise defined herein, all terms and conditions used in
this Amendment shall have the meanings assigned to such terms in the Original
Agreement.
 
2.           Section 3 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
 
“3)           TERM: The term of employment under this Agreement shall commence
on the Effective Date and shall continue until terminated in accordance with
Section 11 hereof (the “Term”).”
 
3.      Section 5(d) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
 
(d)           Execution Bonus.  As a further inducement to execute Amendment No.
1 to this Agreement, effective as of October 14, 2015 and continue employment
with the Company, the Company shall pay to the Executive, in a single lump sum
within 30 days following the effective date of such amendment, an amount equal
to $50,000.
 
4.           Section 12(c) of the Employment Agreement is hereby deleted in its
entirety and shall be substituted and replaced as follows: “[RESERVED]”.
 
5.           Section 12(d) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
 

 
 

--------------------------------------------------------------------------------

 

(d)           Upon termination of this Agreement and Executive’s employment
hereunder (x) by the Company without Cause pursuant to Section 11(c) hereof, or
(y) by the Executive for Good Reason pursuant to Section 11(d) hereof, the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive following the termination of Executive’s employment) (i) shall
be entitled to (A) receive any unpaid Base Salary, sign-on bonus, and other
benefits (including any bonus for a calendar year completed before termination)
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination), (B) a pro rata bonus for the year of termination, determined by
multiplying (I) the Performance Bonus that the Executive would have received
under the Bonus Plan for such year had his employment continued by (II) a
fraction, the numerator of which is the number of days employed during such year
and the numerator of which is 365, (C) indemnification in accordance with any
applicable indemnification plan, program, corporate governance document or other
arrangement, and any vested rights pursuant to any insurance plan, benefit plan
or retirement plan, (D) continued payment of his Base Salary and monthly
payments of one-twelfth (1/12th) of the Target Bonus, in each case for the
12-month period following the date of termination, (E) reimbursement of the cost
to the Executive of his COBRA premiums for the 12-month period following the
date of termination, and (F) treatment of the Option or other option grants in
accordance with the terms of the applicable plan and award agreement, provided
that the portion of the Option that was exercisable as of the anniversary of the
Effective Date immediately preceding the date of termination, and the portion of
the Option that would have become exercisable on the next anniversary of the
Effective Date following the date of termination, shall become and remain
exercisable for a period of 12 months following the date of termination, and
(ii) shall have no further rights to any other compensation or benefits
hereunder, or any other rights hereunder.
 
6.           Section 12(e) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
 
(e)           Upon termination of this Agreement and Executive’s employment
hereunder by the Company without Cause pursuant to Section 11(c) hereof or by
Executive for Good Reason pursuant to Section 11(d) hereof, in either case
within three months prior to and 12 months following a Change of Control, the
provisions of Section 12(d) shall apply, except that subsections 12(d)(i)(D) and
(F) shall be deleted and replaced with the following:  (D) receive a lump sum
cash payment equal to two times the sum of Executive’s Base Salary and Target
Bonus in effect immediately prior to any such termination, and (F) exercise 100%
of the Option and any other option granted to the Executive that was outstanding
immediately prior to the Change of Control, and such Option and options shall
remain exercisable for a period of 3 months following the date of termination.
 
7.           Section 13(a) of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:
 
 

 
2

--------------------------------------------------------------------------------

 

“13)           RESTRICTIVE COVENANTS
 
(a)           Noncompetition.  Executive acknowledges and agrees that during the
period of his employment with the Company and for the 12-month period following
the termination of such employment, regardless of the reason for such
termination (the “Restricted Period”), he shall not, directly or indirectly: (i)
engage in, manage, operate, control, supervise, or participate in the
management, operation, control or supervision of any business, entity or
division that competes with any business of the Company or any of its
subsidiaries (a “Competitor”) or serve as an employee, consultant or in any
other capacity for a Competitor; (ii) have any ownership or financial interest,
directly, or indirectly, in any Competitor including, without limitation, as an
individual, partner, shareholder (other than as a shareholder of a
publicly-owned corporation in which the Executive owns less than five percent
(5%) of the outstanding shares of such corporation), officer, director,
employee, principal, agent or consultant; or (iii) serve as a representative of
any Competitor.  Subject to the prior written consent of the Company (which
consent shall not be unreasonably withheld), Executive shall not be prohibited
from working for a noncompetitive part of a Competitor provided he does not
provide any services, directly or indirectly, for the competitive part of the
Competitor (including but not limited to supervising employees in the
competitive part of any such Competitor).
 
8.      Further Assurances.  Each Party hereto, without additional
consideration, shall cooperate, shall take such further action and shall execute
and deliver such further documents as may be reasonably requested by the other
Party hereto in order to carry out the provisions and purposes of this
Amendment.
 
9.      Counterparts.  This Amendment may be signed in counterparts with the
same effect as if the signature on each counterpart were upon the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
10.      Headings.  The headings of Articles and Sections in this Amendment are
provided for convenience only and will not affect its construction or
interpretation.
 
11.      Waiver.  Neither any failure nor any delay by any party in exercising
any right, power or privilege under this Amendment or any of the documents
referred to in this Amendment will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege.

 
3

--------------------------------------------------------------------------------

 

 
12.      Severability.  The invalidity or unenforceability of any provisions of
this Amendment pursuant to any applicable law shall not affect the validity of
the remaining provisions hereof, but this Amendment shall be construed as if not
containing the provision held invalid or unenforceable in the jurisdiction in
which so held, and the remaining provisions of this Amendment shall remain in
full force and effect.  If the Amendment may not be effectively construed as if
not containing the provision held invalid or unenforceable, then the provision
contained herein that is held invalid or unenforceable shall be reformed so that
it meets such requirements as to make it valid or enforceable.
 
13.      Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
choice of law principles thereof.
 
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Employment Agreement to be duly executed as of the day and year first above
written.
 
 
 
Bovie Medical Corporation
 
 
 
/s/ Robert L. Gershon                                               /s/ Andrew
Makrides
Robert L. Gershon                                                    
By:  Andrew Makrides
 Title:  Executive Chairman
 

 
5

--------------------------------------------------------------------------------

 
